Citation Nr: 0331794	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-01 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, Dr. L.K., and G.L.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to March 
1956.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which, in pertinent part, determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder.

In April 2003, the veteran provided oral testimony at a 
personal hearing at the RO before the undersigned Acting 
Veterans Law Judge, a transcript of which has been associated 
with the veteran's claims file.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a 
psychiatric disorder was previously denied by the Board in a 
decision of May 1977.

2.  The Board determined in a decision dated in December 1994 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder.

3.  Evidence submitted since the December 1994 Board decision 
is not duplicative of evidence previously on file, and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the claim.





CONCLUSION OF LAW

The additional evidence received subsequent to the December 
1994 Board decision is new and material, and the claim for 
service connection for a psychiatric disorder has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

To the extent that the issue is new and material evidence, 
the Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The Board also finds 
that the recent publication of new regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA) does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45620, 45629 (Aug. 29, 2001); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  In any event, based on the 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the veteran 
regarding his claim for new and material evidence is moot.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Finality/New and Material Evidence

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed.Reg 45620 (2001).  However, those 
provisions are only applicable to claims filed on or after 
August 29, 2001.  As the veteran's claim of new and material 
evidence substantially predates August 2001, the new 
regulatory criteria are not applicable.

In May 1977, the Board denied entitlement to service 
connection for psychiatric disability.  It was contended by 
and on behalf of the veteran that his psychiatric disability 
was aggravated by his service.  It was maintained that a 
court-martial proved the severity of his condition.  The 
Board denied the claim after finding that the veteran's 
schizophrenia was not diagnosed until June 1961.  The Board 
found that evidence of the veteran being absent without 
leave, stealing clothing belonging to a female service member 
and an incident of drunkenness were not evidence of 
schizophrenia in service.  Later, in December 1994, the Board 
determined that new and material evidence had not been 
received to reopen the veteran's previously denied claim of 
entitlement to service connection for a psychiatric disorder.  

The evidence at the time of the previous Board decisions 
included the veteran's service medical and personnel records.  
The service medical records were negative for complaints of 
or treatment for a psychiatric disorder.  Personnel records 
showed that the veteran was punished for unauthorized absence 
from duty from July 1953 to September 1953.  A special court-
martial was convened in October 1953 at which time the 
veteran was sentenced to hard labor and a fine.  A 
nonjudicial punishment was given in February 1954 for failure 
to muster.  The veteran received nonjudicial punishment in 
August 1954 for drunkenness.  In December 1955, he was given 
a special court-martial and was found guilty of wrongful 
appropriation of clothing belonging to a female seaman 
(WAVE).  He was sentenced to hard labor without confinement.  
It was the December 1955 court-martial that the veteran 
contended was evidence of his psychiatric disorder.

Also of record was a VA hospital treatment record dated in 
April 1962 showing admission for reported nervousness, 
headaches, insomnia, and being run-down.  It was noted that a 
neuropsychiatric evaluation had been obtained in June 1961.  
At that time, the impression was mild schizophrenia, with 
schizophrenic reaction in early stages.  Neuropsychiatric 
evaluation in April 1962 resulted in a diagnosis of 
schizophrenic reaction, chronic, undifferentiated, in partial 
remission, manifested by an inability to hold a job, 
seclusiveness and withdrawal from social contact, and attacks 
of anxiety manifested by somatic complaints.  It was noted 
that symptoms dated back to 1960, at which time the veteran 
was working in a mine and was handling dynamite.  The 
disorder was listed as moderate, unstable schizoid 
personality.

A statement was received from R. Bramanti, M.D., who reported 
having seen the veteran from February 1964 to December 1964.  
The veteran had reported many somatic complaints, including 
headaches and difficulty sleeping and concentrating. It was 
noted that he had stated he had an obsession to steal female 
underwear since he was a child.  The diagnosis was chronic 
brain syndrome associated with convulsive disorder, with 
neurotic features.

A VA examination report dated in April 1965 revealed that the 
veteran reported a history of fetishes in childhood.  He 
stated that he had a tendency to revert to acting out a 
fetish when his sexual relationships were unsatisfactory.  
Neuropsychiatric evaluation resulted in a diagnosis of 
chronic brain syndrome associated with convulsive disorder, 
with neurotic features.  The predisposition was severe, 
unstable and immature personality.

Private treatment records from the Lovelace Clinic dated from 
March 1966 to April 1966 show reported generalized weakness 
and feeling of cramping in the abdomen and neck of one 
month's duration.  It was also noted that he was a chronic 
undifferentiated schizophrenic with transvestite obsessive-
compulsive behavior.

Medical treatment records dated in February 1976 from D. H. 
Cummings, M.D., indicated that he had treated the veteran 
since March 1966.  The diagnosis included chronic 
undifferentiated schizophrenia; chronic anxiety; chronic 
recurrent depression; and transvestitism secondary to the 
three previous diagnoses.  It was his opinion that there was 
no doubt that the veteran's condition first came to the 
attention of an authority, as told to him by the veteran, 
while the veteran was on active duty in December 1955.  He 
indicated that the court-martial, wherein the veteran was 
convicted of wrongful appropriation of clothing of a female 
seaman, conclusively documented the onset of his psychiatric 
disorder in December 1955.  In a June 1976 statement, Dr. 
Cummings opined that it was incredible that the appropriation 
by theft by a male seaman of clothing (lingerie) belonging to 
a female seaman, resulting in court-martial, could be 
considered by any reasonable or competent authority as being 
anything but clear and compelling evidence of the existence 
at that time of severe emotional or mental disorder in the 
male individual.  Dr. Cummings stated that the continuity 
from service had been clearly evidenced since the behavior 
pattern had continued from 1956, only excepting the periods 
when the veteran received potent psychoactive medications.

Lay statements from D.D.G. and G.L. were submitted in July 
1976.  It was asserted that since D.D.G. since had known the 
veteran, he had always been a very nervous person.  She 
indicated that he had been very emotionally disturbed since 
he came out of the Navy.  G.L. stated that he was stationed 
with the veteran aboard ship, and at that time, he noticed 
that he was very emotional, unstable and moody.

The evidence also included a statement from Dr. Cummings 
dated in October 1976 which set forth that the veteran 
consistently neglected to inform him that his propensity 
toward transvestitism had occurred during the years preceding 
military service.  Dr. Cummings stated that there were two 
compelling and unequivocal reasons that aggravation of a pre-
existing condition occurred during service.  First, his 
indulgence in abnormal behavior first exposed him to 
ridicule, rejection and punishment while in the service, and, 
second, the veteran had consistently pursued medical 
treatment for his condition only after his discharge from 
service.  He added that conditions such as afflicted the 
veteran, never occur "de novo" in adult life, and that only 
aggravation or changes in manifest aspects of such conditions 
occurred in the course of stress changes of adult life.

A December 1989 medical report from C. L. Novosad, Jr., M.D., 
revealed that he had treated the veteran for other disorders, 
but that the veteran also had mental problems for which he 
was taking Prolixin and Aventyl.  He opined that it would be 
to the veteran's advantage to undergo outpatient psychiatric 
counseling at the VA.

A letter from Dr. Cummings dated in October 1991, showed that 
he had treated the veteran since 1966.  He listed the 
veteran's diagnoses as chronic undifferentiated 
schizophrenia, chronic depressive reaction, chronic anxiety 
reaction, chronic deviant sexual behavior disorder, and 
chronic addictive character disorder.  He opined that the 
veteran was totally and permanently disabled, especially 
because the efforts to control these disorders with potent 
psychoactive medications over the years since 1966 had been 
ineffective.  He reiterated the two "compelling" reasons, 
first mentioned in the October 1976 statement, he contended 
established that the veteran's military service aggravated 
his psychiatric disorders.  He added his opinion that active 
military service is accepted as a stressful experience; that 
the nature and severity of the veteran's disabilities 
rendered him more vulnerable to any type of stress than 
others not so afflicted; and that his behavior, lifestyle and 
symptoms had been demonstrably and dramatically more evident 
to all who have known him in the years since his service than 
the period prior.

Also of record were medical records submitted of the Social 
Security Administration (SSA), upon which the SSA relied to 
award disability benefits to the veteran.  The medical 
records, some of which were duplicates of those already of 
record, were dated from June 1959 to November 1982.  None of 
these records attributed the veteran's psychiatric disorder 
to his period of service or suggested that his service 
aggravated a pre-existing psychiatric disorder.  Indeed, in a 
January 1966 psychiatric evaluation report by H. W. Blake, 
M.D., it was noted that the veteran first "cracked up" 
sometime between October 1960 and December 1960.

In its December 1994 decision, the Board determined that the 
additional evidence of record was either cumulative of 
evidence previously considered by the Board or involved 
contemporaneous observations and treatment of the veteran, 
none of which suggested a basis for attributing the degree or 
nature of the veteran's psychiatric disorder to his period of 
service.  Accordingly, it was determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for psychiatric 
disorder.  This decision of the Board was final.  38 U.S.C.A. 
§§ 7104; 38 C.F.R. § 20.1104.  

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  

The evidence received subsequent to December 1994 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion. Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

The additional evidence includes a VA medical record from 
L.E.K., M.D., dated in October 2000 which shows that the 
veteran had been treated for an anxiety disorder since 1996.  
It was asserted that the disorder started when he was teenage 
and was severely worsened during service.  The veteran was 
said not to have been able to support his family since 
discharge.  The examiner opined that the veteran should be 
service connected for anxiety disorder/obsessive compulsive 
disorder. 

A VA medical record from L.E.K., M.D., dated in November 
2001, shows that the examiner indicated that he felt the 
veteran had an anxiety disorder in teenage, and that it had 
worsened while on active duty.  He added that the Navy had 
mistreated him because of symptoms associated with his severe 
anxiety disorder, and that he was not able to support his 
family since discharge.

In March 2002, the veteran and his spouse testified at a 
personal hearing over which a hearing officer of the RO 
presided.  His spouse reported that she noticed that the 
veteran had mental problems since his return from service.  
The veteran indicated that he saw a psychiatrist twice in 
service, once in boot camp and once later in service, but 
there was never a record made of it.  He added that the many 
behaviors in service for which he was reprimanded were the 
result of symptoms associated with his psychiatric disorder.

A VA medical record from L.E.K., M.D., dated in March 2002 
reveals that the examiner indicated that the veteran had an 
anxiety disorder in teenage, and that it had worsened while 
on active duty.  He added that the Navy had mistreated him 
because of the symptoms associated with his anxiety disorder, 
and that in his opinion service connection should be granted 
for obsessive compulsive disorder. 

A VA medical record from L.E.K., M.D., dated in October 2002 
shows that the psychiatrist had been treating the veteran for 
six years.  He indicated that the veteran's spouse has been 
present for virtually all sessions, and that she had known 
him since childhood.  He deemed both to be very credible 
historians.  He indicated that he had thoroughly reviewed the 
veteran's military and medical records, and concluded that he 
had suffered from obsessive compulsive disorder before 
enlisting, but that he became much more anxious aboard the 
destroyer leading to worsening of his obsessive compulsive 
disorder.  His extreme anxiety was said to have led to 
disturbed behavior that was punished by the Navy.  He opined 
that the veteran should have been evaluated and treated, but 
was not.  He added that the veteran had been severely 
disabled from obsessive compulsive disorder since discharge 
and had not been able to make a living.

During the April 2003 hearing, the veteran and his spouse 
asserted that he had exhibited mental problems since his 
return from service, and that the symptoms he had exhibited 
during service were an aggravation of his pre-existing 
psychiatric disorder.  G.L. testified that he was onboard 
ship with the veteran during service, and that he was always 
a nervous and anxious person who had ended up absent without 
leave (AWOL).  L.E.K., M.D., also testified and added that 
the veteran suffered from obsessive compulsive disorder 
before enlisting, but that he became much more anxious during 
service leading to a worsening of his obsessive compulsive 
disorder.  He indicated that the veteran should have been 
evaluated and treated, but was not, and that he had been 
misdiagnosed prior to his current diagnosis of obsessive 
compulsive disorder.  

This evidence of record received subsequent to the December 
1994 Board decision is new in that it was not previously of 
record, and is significant as it provides a current diagnosis 
of obsessive compulsive disorder which had its onset during 
service.  This evidence was not before VA in December 1994 
and is probative with respect to the reasons and bases of 
prior denial.  For this reason, the Board finds that the 
evidence added to the record since December 1994 is so 
significant that it must be considered in order to fairly 
decide the claim.  The evidence is new and material, and the 
claim has been reopened.


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a psychiatric 
disorder having been submitted, the claim is reopened.


REMAND

A remand is required in this case because it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration and to comply with due process.  The veteran 
must be afforded a VA psychiatric examination to determine 
the etiology of any currently diagnosed psychiatric disorder, 
as well as to any obtain additional relevant records, as set 
forth below.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
appropriate notice under the VCAA and its 
implementing law and regulations.  Such 
notice should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice should include 
the proviso that any additional information 
or evidence required to substantiate the 
claim be submitted to VA within one year from 
the date of VA's notice to the claimant under 
38 U.S.C.A. § 5103(a).  See Paralyzed 
Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003). 

2.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers that have treated him for a 
psychiatric disorder since his separation 
from service.  Make arrangements to 
obtain all identified treatment records 
that have yet to be associated with the 
claims file.  All evidence obtained 
should be incorporated into the claims 
file.

3.  After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims folder, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded an 
appropriate VA psychiatric examination before 
a panel of three psychiatrists that have not 
previously examined or treated the veteran to 
determine the correct diagnosis of any 
psychiatric disorder(s).  The claims file and 
a separate copy of this Remand must be made 
available to and reviewed by the examiners 
prior and pursuant to conduction of the 
examination.  The examiners must note in the 
examination report(s) that the claims file 
was in fact reviewed in conjunction with the 
examination.  All necessary tests should be 
conducted and all clinical findings reported 
in detail.  It is requested that the 
examiners discuss the prior medical evidence 
in detail and reconcile any contradictory 
evidence.  

The examiners are further requested to 
provide an opinion as to the diagnosis, date 
of onset, and etiology of any psychiatric 
disorder found to be present.  The examiners 
should state whether it is at least as likely 
as not that any currently diagnosed 
psychiatric disorder found to be present had 
its onset during active service or is related 
to any in-service disease or injury.  In 
providing this opinion, the examiners should 
specifically review the complaints, 
behaviors, and findings noted during service, 
as well as the history provided by the 
veteran.  If a psychiatric disorder had it 
onset prior to the veteran's active, service 
the examiners are asked to opine as to 
whether it had undergone a permanent increase 
in severity during service; and whether any 
such increase was due to the natural 
progression of the disorder, or whether it 
was aggravated beyond natural progression due 
to the nature of the veteran's service.  The 
examiners must provide a comprehensive report 
including complete rationale for all opinions 
and conclusions reached, citing the objective 
medical findings leading to their conclusion.

4.  The RO must review the claims folder and 
ensure that the foregoing development actions 
have been conducted and completed in full.  
Specific attention is directed to the 
examination report.  Ensure that the medical 
reports are complete and in full compliance 
with the above directives.  If any report is 
deficient in any manner or fails to provide 
the specific opinion requested, it must be 
returned to the examiner for correction.  
38 C.F.R. § 4.2; see also Stegall v. West, 11 
Vet. App. 268 (1998).  Also, ensure that no 
other notification or development action, in 
addition to those directed above, is required 
by the VCAA.

5.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained since the issuance 
of the November 2002 SOC.  If the 
decision with respect to the claim 
remains adverse to the veteran, he and 
his representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
The SSOC must include citation to 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this case as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



